Citation Nr: 1439307	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that in an April 2011 rating decision, the RO granted service connection for a traumatic brain injury (TBI).  The Board considers this a full grant of benefits and the claim is therefore not before the Board.  

In November 2013, the Veteran testified before the undersigned and a copy of that transcript is of record.  The Veteran also submitted additional evidence with a waiver of RO consideration.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2008 to March 2012 and the February 2013 Board hearing transcript.  


FINDING OF FACT

The evidence of record is at least in equipoise on whether the Veteran's currently diagnosed migraine headaches are related to his military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for migraine headaches, no discussion of the VA's duties to notify and assist is necessary.

Analysis

The Veteran contends that his migraine headaches are related to his military service.  

First, the Board notes that the Veteran's service treatment records and lay statements indicate the Veteran suffered from headaches as a child.  At the hearing, the Veteran explained that he had been diagnosed with high altitude sickness manifested by headaches as a child but the headaches resolved when he moved to a place at a lower altitude.  The record reflects that the enlistment report of medical examination shows that the Veteran was not diagnosed with a headache disorder.  Thus, a headache disorder was not noted upon the Veteran's entrance into service.  See 38 C.F.R. § 3.304(b) (providing that the veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted.)

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id. 

The Veteran has a current diagnosis of migraine headaches as evidenced by the May 2011 VA examination.  Additionally, service treatment records show that in November 1970 the Veteran suffered a laceration above the left eyebrow.  The Veteran also received the Combat Infantry Badge and is a recipient of The Purple Heart Medal for wounds received in action and the Silver Star Medal for gallantry in action.  The Veteran is noted to have suffered two TBIs in service for which service connection is in effect.  The Veteran contends he experienced headaches after each incident.  The Board finds that the Veteran's contention that he experienced headaches after each incident plausible and therefore consistent with the circumstances and conditions of sustaining a head injury.  Thus, the Veteran is entitled to the combat presumption that he incurred headaches in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (2012) (noting that in a case in which the Board only recognized that the Veteran sustained acoustic trauma, the Court maintained that simply because the Board accepted the fact that Reeves suffered acoustic trauma in service did not mean that it was not required to apply the section 1154(b) presumption to the separate issue of whether he suffered hearing loss while on active duty).  There is no evidence to the contrary because the May 2011 VA examiner did not dispute the Veteran's contention that he experienced headaches in service.  In light of 38 U.S.C.A. § 1154(b) and no finding from the May 2011 VA examiner that disputes that the Veteran experienced headaches in service after his head injuries, regardless of whether there is clear and unmistakable evidence that the Veteran entered service with a preexisting chronic migraine headache disorder, the presumption of soundness is not rebutted because there is no clear and unmistakable evidence that the Veteran's headaches were not aggravated in service.  Consequently, as VA fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  The remaining issue is whether it is at least as likely as not that the Veteran's current headaches are etiologically related to headaches the Veteran incurred in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004) (noting that even when the section 1154(b) combat presumption applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.").

Private treatment records dated January 1979 to June 2009 show that the Veteran was intermittently treated for migraine headaches.  A 1981 private treatment record shows that the Veteran was noted as having a long history of migraine headaches, including as a child.  

In a May 2009 statement, the Veteran's coworker, H.C. reported in the 10 years that he has worked with the Veteran; the Veteran has suffered from migraine headaches and has to leave work because of them.  

In another May 2009 statement, another co-worker reported that he has worked with the Veteran since October 1978 and during that time the Veteran has had problems with headaches off and on.  

In an October 2009 statement, the Veteran's ex-wife reported that when she was married to the Veteran he suffered from bad migraine headaches.  

As noted above, the Veteran was afforded a VA examination in March 2011.  The examiner concluded that it was less likely than not that the Veteran's headaches were related to his TBIs (traumatic brain injuries) or his military service.  In so opining, the examiner noted that the "onset occurred after he left service."  The examiner also noted that the Veteran's current headaches were of a different kind than he described in the service and on his separation from service the Veteran stated his condition was good.  

At the February 2014 Board hearing, the Veteran testified that he did not report his headaches on separation because he wanted to go home.  The Veteran reported that he continued to have headaches after discharge from service.  The Veteran also reported that a couple of years after service he suffered a superficial wound to his head while riding a bull. 

The VA examiner's explanation that the Veteran's current headaches are of a different type than those described in service is unclear.  The VA examiner provided a diagnosis of "mixed type (migraine-tension) headaches."  The VA examiner reported that the Veteran indicated he experienced left frontal headaches after his first head injury which continued whenever he was fatigued or stressed and that he experienced left frontal headaches after his second head injury. The examiner recognized that the medical records since 1981 noted his headaches to be "usually" over the right eye but that the Veteran currently contended that his current headaches were on the left more than the right frontal regions starting in the left frontal area where he had his laceration.  Thus, it is not entirely clear how the Veteran's current description of left frontal headaches is not similar to the description of left frontal headaches he reportedly experienced in service.  Significantly, the examiner did not explicitly indicate that the Veteran was malingering or that the Veteran's description of his headaches was inconsistent with a head injury.  The Board notes that migraines are considered to be an organic disease of the nervous system, and as such, are considered to be a "chronic disease" under 38 C.F.R. § 3.309(a).  The Veteran reports in-service headaches and continued headaches since service, which have been corroborated by lay accounts.  Private treatment records note a long history of migraine headaches.  Given all of the foregoing, the Board finds that there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove that the Veteran's current headaches are a continuing disease process of headaches noted in service.  The Court recently reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, reasonable doubt is resolved in favor of the Veteran, and the Board finds that service connection for migraine headaches is warranted.  


ORDER

Entitlement to service connection for migraine headaches is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


